[DEUTSCHE ASSET MANAGEMENT LETTERHEAD] A Member of the the Deutsche Bank Group January 26, 2010 Securities and Exchange Commission Office of Filings and Information Services 450 Fifth Street, NW Washington, D.C. 20549 Re:Investment Company Blanket Bond Cash Account Trust – File No. 811-5970 Cash Management Portfolio – File No. 811-06073 Cash Reserve Fund, Inc. – File No. 811-03196 DWS Advisor Funds – File No. 811-04760 DWS Balanced Fund – File No. 811-1236 DWS Blue Chip Fund – File No. 811-5357 DWS Communications Fund, Inc. – File No. 811-03883 DWS Dreman Value Income Edge Fund, Inc.- File No. 811-21949 DWS Equity 500 Index Portfolio – File No. 811-06698 DWS Equity Trust – File No. 811-08599 DWS Global Commodities Stock Fund, Inc. – File No. 811-21600 DWS Global High Income Fund, Inc. – File No. 811-6671 DWS Global/International Fund, Inc. – File No. 811-4670 DWS High Income Series – File No. 811-2786 DWS High Income Trust – File No. 811-5482 DWS Income Trust – File No. 811-4049 DWS Institutional Funds – File No. 811-06071 DWS International Fund, Inc. – File no. 811-642 DWS Investment Trust – File No. 811-43 DWS Investments VIT Funds – File No. 811-07507 DWS Money Funds – File No. 811-2527 DWS Money Market Trust – File no. 811-3495 DWS Multi-Market Income Trust – File No. 811-5689 DWS Municipal Income Trust– File No. 811-05655 DWS Municipal Trust – File no. 811-2671 DWS Mutual Funds, Inc. – File No. 811-5565 DWS Portfolio Trust – File No. 811-42 DWS RREEF Real Estate Fund, Inc. – File
